ROBERTSON, Presiding Judge.
A & S Bail Bonding Company, Inc. (A & S), filed a Rule 60(b), Alabama Rules of Civil Procedure, motion on January 6, 1992, seeking relief from a 1987 forfeiture judgment.
After a hearing, the Rule 60(b) motion was denied by the trial court on March 20, 1992. Notice of appeal was filed on May 4, 1992, some 45 days after the trial court’s judgment. This appeal must be dismissed as untimely, having not been brought within the 42-day period as provided by Rule 4(a)(1), Alabama Rules of Appellate Procedure. Rule 2(a)(1), A.R.A.P., mandates that an appeal be dismissed if the notice of appeal was not timely filed so as to invoke the jurisdiction of the appellate court. Asam v. City of Tuscaloosa, 585 So.2d 60 (Ala.Civ.App.1991).
We note that A & S filed a motion to reconsider after the Rule 60(b) motion was denied. Again, we point out to the bench and the bar “that the Rules of Civil Procedure do not authorize a movant to file a motion to reconsider the trial judge’s ruling on his own post-judgment motion.” Ex parte Dowling, 477 So.2d 400, 404 (Ala.1985). A & S’s second post-judgment motion did not suspend the running of the time to appeal. Franklin v. Franklin, 582 So.2d 1146 (Ala.Civ.App.1991).
APPEAL DISMISSED.
THIGPEN and YATES, JJ., concur.